Citation Nr: 1744984	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  09-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in November 2012 and September 2015 for further development and consideration.  

The Board has reviewed the entire electronic record in conjunction with this case.


FINDINGS OF FACT

Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant TDIU claim.  The Veteran was provided adequate VCAA notice for this issue in November 2007. 

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the TDIU issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16 (a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16 (b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16 (a), 4.19. See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran is current service connected for a heart disability evaluated as 60 percent disabling, mild arthritis of the AC joint evaluated as 20 percent disabling and germ cell tumor (seminoma of mediastinum), including residual surgical scar evaluated as 10 percent disabling.  His combined service-connected disability rating is 70 percent.  Therefore the Veteran meets the disability rating criteria set forth by 38 C.F.R. § 4.16 (a).  

As noted above, the Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and therefore the Board does not have a complete picture of the Veteran's employment history.  However, the Veteran has submitted a copy of a November 2013 Counseling Record, Social Security Administration (SSA) records and VA treatment records which discuss the Veteran's employment history and disability level.  The Veteran's DD-214 states that while in service he received training in telecommunications.  

SSA records obtained by the VA indicate that the Veteran was employed almost continuously from April 1988 to April 2007 as a laborer or maintenance worker, including supervisory duties.  

According to the November 2013 Counseling Record, the Veteran completed high school prior to service and attended college in the 1980s, although he was unable to provide specific dates.  He reported taking courses in college that would qualify him to be a drug and alcohol abuse counselor, but he did not earn his degree.  From 2004 through March 2013 the Veteran was employed as a janitor, but was released from his position due to company changes.  In March 2013 the Veteran obtained full time employment as a maintenance worker. 

The author of the Counseling Record, noted as a Vocational Rehabilitation Counselor, opined that the Veteran's service connected disabilities impacted his ability to stand for prolonged periods, no running, heavy lifting, pushing/pulling or stooping.  She stated that the Veteran's symptoms are likely to exacerbate with above average physical activity and noted that his current position as a maintenance work is physical in natural, which risks worsening his disabilities and therefore is not suitable.  

The counselor listed the Veteran's serious employment handicaps as alcohol/substance abuse history - sober 18 years, lack of education/training for suitable employment and significant restrictions on employability such as age, race and gender discrimination issues.  It was determined that the Veteran had a serious employment handicap.  The counselor reasoned that the Veteran worked unsuitable jobs for the past 19 years which have likely worsened his disabilities, both service connected and non-service connected.  She further cited that the Veteran's level of education does not qualify him for suitable jobs, as suitable jobs will need to be sedentary in nature. 

February 2016 VA treatment records note that the Veteran was only able to walk half a block and one flight of stairs before stopping due to shortness of breath.  The Veteran is service connected for germ cell tumor (seminoma of mediastinum), which was found in the anterior mediastinum and for which he underwent surgery and radiation therapy in service.  

As far as the record shows, the Veteran has been employed almost continuously since April 1988, and according to a February 2016 VA treatment record, appears to be still employed as a maintenance worker.  Notwithstanding his employment status, the Board notes that the crucial question regarding entitlement to a TDIU is not whether the Veteran is actually employed but whether he is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991).  As noted by the 2013 Vocational Rehabilitation Counselor, the Veteran's service-connected disabilities are at risk of worsening as long as he continues working.  The Board has placed considerable weight on the opinion of the counselor that the Veteran's current employment is unsuitable and detrimental to his health.  

In this case, the Board finds that the objective findings by a skilled vocational counselor persuasive, which, as indicated above, support a finding that the Veteran is unable to obtain or retain substantially gainful employment.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (b) (West 2015).  Here, the Board finds that the evidence is at least in equipoise as to whether the Veteran is unable to maintain substantially gainful employment due to his service-connected heart, arthritis of the AC joint and germ cell tumor (seminoma of mediastinum), including residual surgical scar disabilities.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU is warranted.  See Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Entitlement to TDIU is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


